Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The following NON-FINAL Office Action is in response to application 17/030,044 filed on 09/23/2020. This communication is the first action on the merits.

Status of Claims
Claims 1-20 are currently pending and have been rejected as follows.

IDS
The information disclosure statement filed on 09/23/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Applicant is found to have invented a method, non-transitory machine-readable storage medium, and computing device for making recommendations for business decision making based on multi-objective optimization of user specified business goals, e.g. Spec: ¶2-3, Fig. 4-6. Following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance” an abstract idea analysis is formulated as follows:

Step 1: The claims are directed to a statutory category, namely a “method” (claims 1-12), “non-transitory machine-readable storage medium” (claims 13-16), and a “computing device” (claims 17-20).
Step 2A – Prong 1: Claims 1-20 are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 13, and 17:
storing a data set including a plurality of records, wherein each of the plurality of records includes a plurality of fields; 
receiving user input indicating a plurality of objectives, wherein each of the plurality of objectives indicates a desired goal for a field of interest; 
receiving user input indicating a plurality of actionable fields; 
receiving user input indicating selection of one of the plurality of records in the data set; 
determining one or more candidate changes to values of the plurality of actionable fields of the selected record, wherein the one or more candidate changes are determined based on applying an evolutionary algorithm to a population of previously observed values of the plurality of actionable fields to find a non-dominated set with respect to the plurality of objectives; 
determining, for each of the one or more candidate changes, a multi-objective score for that candidate change based on predicted values of the fields of interest indicated by the plurality of objectives if that candidate change is made; 
selecting one or more of the one or more candidate changes to recommend to a user based on the multi-objective scores of the one or more candidate changes; 
providing, for display to the user, the selected one or more candidate changes as recommended changes.  
Dependent claims 2-12, 14-16, and 18-20 recite the same or similar abstract idea(s) as independent claims 1, 13, and 17 with merely further recitation of data characterization and/or evaluations performed as part of the abstract idea including:
wherein the desired goal for the field of interest indicated by one of the plurality of objectives is to maximize or minimize the field of interest.  (claims 2, 14)
wherein the evolutionary algorithm uses predictive models of the fields of interest to find the non-dominated set.  (claims 3, 15, and 18)
select actionable fields only from those of the plurality of fields that are in a cross section of input fields of predictive models of the fields of interest. (claims 4 and 16) 
wherein the predictive models of the fields of interest include at least one non-linear predictive model.  (claims 5 and 19)
wherein the selecting involves ruling out those of the one or more candidate changes that have multi-objective scores that are worse compared to a threshold multi-objective score. (claim 6)  
…specify the plurality of objectives. (claim 7)
…view the recommended changes and how the recommended candidate changes are predicted to affect the fields of interest. (claim 8)
wherein the multi-objective scores of the one or more candidate changes are determined using a scoring function, wherein the scoring function is a non-linear function. (claims 9 and 20) 
wherein the previously observed values of the plurality of actionable fields are determined based on training values used during training of predictive models of the fields of interest.  (claim 10)
further comprising: receiving user input indicating a second plurality of objectives, wherein each of the second plurality of objectives indicates a desired goal for a field of interest; (claim 11)
receiving user input indicating values for one or more of the plurality of fields; (claim 11)
receiving user input indicating a second plurality of actionable fields; (claim 11)
determining recommended values for the second plurality of actionable fields, (claim 11)
wherein the recommended values of the second plurality of actionable fields are determined based on applying the evolutionary algorithm to a population of previously observed values of the second plurality of actionable fields to find a non-dominated set with respect to the second plurality of objectives and determining multi-objective scores for members of the non-dominated set; (claim 11) 
providing, for display to the user, the recommended values. (claim 11)
Specify the values of the one or more of the plurality of fields and specify the second plurality of actionable fields.  (claim 12)
The identified limitations above in claims 1-20 falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed limitations are found to correspond to the category of:
“Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations” as the claims clearly recite details of multi-objective optimization algorithms and calculations for predictive modelling using complex mathematical algorithm(s), function(s), and/or calculations and scoring to make predictions; and/or
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the claims recite data observations, evaluations, judgements, and/or opinions performed as part of the mathematical optimization and predictions including user specified variable/field selection, calculations and scoring, and determination of recommended changes capable of being performed mentally and/or with the aid of pen and paper as part of multi-objective evaluations and decision making by the user. 
Step 2A – Prong 2: Claims 1-20 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of:
“A method by one or more computing devices” (claims 1-12), “A non-transitory machine-readable storage medium that provides instructions that, if executed by a processor of a computing device, will cause the computing device to perform operations …, the operations comprising:” (claims 13-16), and “A computing device …, the computing device comprising: one or more processors; and a non-transitory machine-readable storage medium having instructions stored therein, which when executed by the one or more processors, causes the computing device to:” (claims 17-20), however the aforementioned elements are merely generic components of a general purpose computer used to “apply” the abstract idea (MPEP 2106.05(f)) and thus fail to integrate the recited abstract idea into a practical application;
“further comprising: generating a user interface that allows the user to [select data]” (claim 4), “further comprising: generating a user interface that allows the user to [specify data]” (claim 7), “further comprising: generating a user interface that allows the user to [view data]” (claim 8), “further comprising: generating a user interface that allows the user to [specify data]” (claim 12), “wherein the operations further comprise: generating a user interface that allows the user to [select data]” (claim 16), however the aforementioned elements are merely the use of a [graphical] “user interface” to input and output data to a user and at most amounts to the use of a general purpose computer as a tool to “apply” the abstract idea (MPEP 2106.05(f)) and thus fails to integrate the recited abstract idea into a practical application. 
Step 2B: Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea(s) in a technological environment and thus similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea for the same reasons as set forth above (MPEP 2106.05(f)).
	Claims 1-20 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 10-12, 13-16, and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Francon et al. US20210312297A1 (Provisional Application dated 04/07/2020) (hereinafter “Francon”). 
Claims 1, 13, and 17,
Francon teaches: A method by one or more computing devices for providing multi-objective recommendations in a data analytics system, the method comprising: (Fig. 1, 4 describing details of the predictive and prescriptive process implemented for making recommendations to meet user objectives; [0016]: In a third embodiment, a computer-implemented process for evolving an optimized prescriptor model for determining optimal decision policy outcomes related to an identified problem having at least two objectives; [0037]: FIG. 4a outlines the ESP system and process 100 of FIG. 1 as applied to a dual objective pricing optimization problem. )
storing a data set including a plurality of records, wherein each of the plurality of records includes a plurality of fields; ([0037]: The relevant domain data for historical context (C), historical action (A) and historical outcome (O) are stored in one or more databases 60 a, 60 b and 60 c as needed.; Fig. 4a)
receiving user input indicating a plurality of objectives, wherein each of the plurality of objectives indicates a desired goal for a field of interest; (Francon: [0016]: providing a second selection component to the user to vary a percentage balance between the at least two objectives; [0042]: For example, slider 260 can be adjusted by the user to change the percentage contribution assigned to revenue and the percentage contribution assigned to margin.; [0036]:  In this embodiment, a user is able to maximize dual objectives, i.e., revenue and/or margin; [0060]: and to vary the Prescriptor focus between minimizing number of COVID cases and minimizing the number of NPIs via a selection mechanism, e.g., slider 475.  )
receiving user input indicating a plurality of actionable fields; (Francon describes user modification/input of action variables to generate scenarios for analysis, e.g. Fig. 2b “35” channel allocations, Fig. 4d-f “230”, “232”,  [0043]: FIG. 4f is a third exemplary screen shot 210C illustrating a user-facing GUI including Scratchpad input/output (i.e., Analyst) which further allows a user to vary the action, i.e., price 230 and/or competitor price 232, and generates revised outcomes 240 dependent thereon., Fig. 3a-c and [0034]: wherein a user can alter one or more of the Actions and compare Outcomes with those of the Prescriptor-generated Actions.,)
receiving user input indicating selection of one of the plurality of records in the data set; (Francon describing user input of “context variables” for analysis, e.g. Fig. 4d “257”, [0030]: In FIG. 2a , screen 10A provides the user with parameters for defining the context (C) within which they wish to investigate proposed solutions to the problem. The parameters shown, e.g., geography P1, time period P2 and total budget P3, are relevant to the particular problem,; Fig. 2a; [0042]: herein in accordance with selection of the product for review by one or both of SKU 257 and/or promotion (e.g., President's Day) 259.)
determining one or more candidate changes to values of the plurality of actionable fields of the selected record, (Francon describing determining “prescribed actions”, e.g. Fig. 1 S2->S3, Fig. 4a-b; [0028]: Because the optimal actions are not known, the Prescriptor is developed using evolutionary computation to optimize actions, i.e. for each context to generate actions that lead to optimal outcomes S2. After evolution, the Prescriptor that performs the best is implemented as the decision making strategy—or in the case of multiple objectives, a set of Prescriptors that represent tradeoffs between the objectives and having prescribed actions (A) S3.; [0039]: The maximization data is input to the Prescriptor S16 which generates a Pareto front of possible pricing strategies for a specific SKU, from which a final price is selected based on predetermined criteria S18. This price, i.e., Action (A), ) 
wherein the one or more candidate changes are determined based on applying an evolutionary algorithm to a population of previously observed values of the plurality of actionable fields to find a non-dominated set with respect to the plurality of objectives; ([0028]: Prescriptor is developed using evolutionary computation to optimize actions, i.e. for each context to generate actions that lead to optimal outcomes S2.  After evolution, the Prescriptor that performs the best is implemented as the decision making strategy—or in the case of multiple objectives, a set of Prescriptors that represent tradeoffs between the objectives and having prescribed actions (A) S3. ; [0014]: feeding the predictor surrogate model into an evolutionary algorithm framework to evolve a prescriptor model over multiple generations, wherein subsequent generations are evolved based on results of prior generations until at least one optimized prescriptor model is determined, ; [0051]: In this process, evolution discovers a Pareto front of Prescriptors that represent different tradeoffs between these two objectives.; [0058]: During the course of evolution, candidates are discovered that are increasingly more fit along the two objectives. In the end, the collection of candidates that represent best possible tradeoffs between objectives (the Pareto front, i.e. the set of candidates that are better than all other candidates in at least one objective) is the final result of the experiment.)
determining, for each of the one or more candidate changes, a multi-objective score for that candidate change based on predicted values of the fields of interest indicated by the plurality of objectives if that candidate change is made; ([0052]: Specifically, for this exemplary NPI optimization task, ESP is built to prescribe the NPIs for the current day such that the number of cases and cost that would result in the next two weeks is optimized.; [0053]-[0056]: Prescriptor candidates are evaluated according to two objectives: (1) the expected number of cases according to the prescribed NPIs, and (2) the total stringency of the prescribed NPIs (i.e. the sum of the stringency levels of the eight NPIs), serving as a proxy for their economic cost. For the present example, both measures are averaged over the next 180 days and over the 20 countries with the most deaths in the historical data. Both objectives have to be minimized.; [0057]: These 21 days of case information and NPIs are given to the Predictor as input, and it outputs the predicted case information for the next day. This output is used as the most recent input for the next day, and the process continues for the next 180 days. At the end of the process, the average number of predicted new cases over the 180-day period is used as the value of the first objective. Similarly, the average of daily stringencies of the prescribed NPIs over the 180-day period is used as the value for the second objective.; [0058]: During the course of evolution, candidates are discovered that are increasingly more fit along the two objectives.; [0039])
selecting one or more of the one or more candidate changes to recommend to a user based on the multi-objective scores of the one or more candidate changes; ([0039]: The maximization data is input to the Prescriptor S16 which generates a Pareto front of possible pricing strategies for a specific SKU, from which a final price is selected based on predetermined criteria S18.; [0058]: During the course of evolution, candidates are discovered that are increasingly more fit along the two objectives. In the end, the collection of candidates that represent best possible tradeoffs between objectives (the Pareto front, i.e. the set of candidates that are better than all other candidates in at least one objective) is the final result of the experiment. )
providing, for display to the user, the selected one or more candidate changes as recommended changes.  (Francon describes displaying the prescribed actions for review, e.g. Fig. 1: “S8” -> “S9”; Fig. 2b-c “15”, Fig. 4d “215”; [0029]: The Scratchpad GUI facilitates a visual comparison and the user can select Action (A) or modified Action (Am) S9. ; [0042]: FIG. 4d is a first exemplary screen shot 210A illustrating a user-facing GUI which allows a user to view the recommendations including price (A) 215 )

Claims 13 and 17 recite the same or substantially similar claim limitations as independent claim 1 merely further reciting “A non-transitory machine-readable storage medium that provides instructions that, if executed by a processor of a computing device, will cause the computing device to perform operations for providing multi-objective recommendations, the operations comprising:” (claim 13) and “A computing device configured to provide multi-objective recommendations, the computing device comprising: one or more processors; and a non-transitory machine-readable storage medium having instructions stored therein, which when executed by the one or more processors, causes the computing device to:” (claim 17) which is also clearly further taught by Francon ([0064]; [0015]: “at least one computer-readable medium storing instructions that, when executed by a computer, perform a method for evolving an optimized prescriptor model for determining optimal decision policy outcomes related to an identified problem,”; Fig. 4g,h) describing implementing the described method(s) on a computer system and thus claims 13 and 17 are similarly rejected under 35 U.S.C. 102(a)(2) as being anticipated by Francon for the same reasons as described above for representative claim 1. 

Claims 2 and 14,
Francon further teaches: wherein the desired goal for the field of interest indicated by one of the plurality of objectives is to maximize or minimize the field of interest.  (Francon: [0042]: For example, slider 260 can be adjusted by the user to change the percentage contribution assigned to revenue and the percentage contribution assigned to margin.; [0036]:  In this embodiment, a user is able to maximize dual objectives, i.e., revenue and/or margin; [0060]: and to vary the Prescriptor focus between minimizing number of COVID cases and minimizing the number of NPIs via a selection mechanism, e.g., slider 475.  )

Claims 3, 15, and 18,
Francon further teaches: wherein the evolutionary algorithm uses predictive models of the fields of interest to find the non-dominated set. (Francon describes the predictor evaluating the actions from the prescriptor during evolution to determine the Pareto front, e.g. Fig. 1, 4a, h; [0038]:  The trained Predictor 65 is used to evaluate 75 the actions, i.e., pricing recommendations on revenue and/or margin maximization strategies (identified generally as 75 in FIG. 3a ) from the evolved Prescriptor 70. The output from evaluation 75 is the final pricing recommendations 80 per SKU.; see [0050]-[0058], noting: [0050]: Using the data-driven LSTM model as the Predictor (FIG. 6b ), a Prescriptor is evolved in a multi-objective setting to minimize the number of COVID-19 cases, as well as the number and stringency of NPIs (representing economic impact).; [0053]: The effects of social distancing, g(An), and endogenous growth rate, h(rn), of the pandemic are processed in separate LSTM models, ; [0055]:  instead, all weights and biases are evolved based on how well the network's NPI recommendations work along the cases and cost objectives, as predicted by the Predictor.; [0057]: These 21 days of case information and NPIs are given to the Predictor as input, and it outputs the predicted case information for the next day. ; [0058]: In the end, the collection of candidates that represent best possible tradeoffs between objectives (the Pareto front, i.e. the set of candidates that are better than all other candidates in at least one objective) is the final result of the experiment.)

Claims 4 and 16,
Francon further teaches: further comprising: generating a user interface that allows the user to select actionable fields only from those of the plurality of fields that are in a cross section of input fields of predictive models of the fields of interest.  ([0030]: In FIG. 2a , screen 10A provides the user with parameters for defining the context (C) within which they wish to investigate proposed solutions to the problem. The parameters shown, e.g., geography P1, time period P2 and total budget P3, are relevant to the particular problem, i.e., resource allocation among marketing channels.; Fig. 2a; Fig. 3a and [0033]; Fig. 4d; Fig. 5a-5b; [0028]: For any future problems (i.e. contexts (C)), the Prescriptor is consulted to find out what actions are expected to perform the best, and the Predictor is consulted to find out the expected outcomes.)

Claims 5 and 19,
Francon further teaches: wherein the predictive models of the fields of interest include at least one non-linear predictive model.  ([0050]: Using the data-driven LSTM model as the Predictor (FIG. 6b ),;  [0011]: In ESP, the surrogate (“Predictor”) is a machine learning algorithm, such as but not limited to, a rule set, random forest or a neural network trained with gradient descent, and the strategy (“Prescriptor”) is a neural network or rule set that is evolved to maximize the predictions of the surrogate model. )

Claim 7,
Francon further teaches: further comprising: generating a user interface that allows the user to specify the plurality of objectives.  (Fig. 4d: “260”, Fig. 6i “475”; [0016]: providing a second selection component to the user to vary a percentage balance between the at least two objectives;)

Claim 8,
Francon further teaches: further comprising: generating a user interface that allows the user to view the recommended changes and how the recommended candidate changes are predicted to affect the fields of interest.  (Fig. 1: “S8”; [0016]: displaying the at least one optimal outcome result (O) to the identified problem to a user, along with optimal actions (A) corresponding to the at least one optimal outcome result and the balances of the at least two objectives;  ; [0028]: “The prescribed actions (A) from the evolved decision strategies are returned to the Predictor S4 to generate outcomes (O) (see S8 below). “; [0029]: The expected outcomes from the user's modified recommendation (Om) are then displayed to the user along with the outcomes (O) from prescribed actions (A) S8. ; [0042])

Claim 10,
Francon further teaches: wherein the previously observed values of the plurality of actionable fields are determined based on training values used during training of predictive models of the fields of interest.  (Francon describing training of the models, e.g. Fig. 1, 4a, and 4h, [0028]: The Predictor is trained using standard statistical machine learning techniques based on historical data on contexts, actions, and outcomes S1… For any future problems (i.e. contexts (C)), the Prescriptor is consulted to find out what actions are expected to perform the best, and the Predictor is consulted to find out the expected outcomes. ; [0038]: The context variables from 60 a and action variables from 60 b are input to train the Predictor model 65 which predicts outcomes, i.e., number of units sold, and converts to revenue and margin.; [0052]: Together with data on daily cases, this NPI data is used to train the LSTM Predictor model.; [0053]:  The effects of social distancing, g(An), and endogenous growth rate, h(rn), of the pandemic are processed in separate LSTM models, )

Claim 11,
Francon further teaches the described system and method being used for multiple different optimization scenarios/contexts and objectives based on user input/selection with corresponding GUIs for selecting the desired “actionable fields”/context and objectives and viewing the corresponding results/recommendations based on the selections, e.g. Francon describing GUIs for various contexts including a marketing optimization, retail pricing optimization and pharmaceutical intervention optimization, etc. (see at least: Fig. 2a-2b, 3b, 4d, 6i, etc., [0019]-[0025], [0030]1, [0042]2, and [0060]3) and thus Francon clearly teaches the limitations of claim 11 which merely recite repeating the method of parent claim 1 for a “second plurality of objectives” and “second plurality of actionable fields”, i.e.: further comprising: receiving user input indicating a second plurality of objectives, wherein each of the second plurality of objectives indicates a desired goal for a field of interest; receiving user input indicating values for one or more of the plurality of fields; receiving user input indicating a second plurality of actionable fields; determining recommended values for the second plurality of actionable fields, wherein the recommended values of the second plurality of actionable fields are determined based on applying the evolutionary algorithm to a population of previously observed values of the second plurality of actionable fields to find a non-dominated set with respect to the second plurality of objectives and determining multi-objective scores for members of the non-dominated set; and providing, for display to the user, the recommended values. See claim 1 above for further detail.

Claim 12, 
Francon further teaches: further comprising: generating a user interface that allows the user to specify the values of the one or more of the plurality of fields and specify the second plurality of actionable fields.  (describing GUIs for defining context and action variables for the optimizations, e.g. Fig. 2a-b, 3a-b, 4d, 5b-c, etc.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
Francon, as applied to parent claims 1 and 17 above, in view of 
Bernier et al. US 8744890 B1 (hereinafter “Bernier”).
Claim 6,
Francon further teaches: wherein the selecting involves ruling out those of the one or more candidate changes that have multi-objective scores that are worse …([0039]:  The maximization data is input to the Prescriptor S16 which generates a Pareto front of possible pricing strategies for a specific SKU, from which a final price is selected based on predetermined criteria S18.; [0058]: After each candidate is evaluated in this manner, the next generation of candidates is generated. Evolution is run for 110 generations, or approximately 72 hours, on a single CPU host. During the course of evolution, candidates are discovered that are increasingly more fit along the two objectives. In the end, the collection of candidates that represent best possible tradeoffs between objectives (the Pareto front, i.e. the set of candidates that are better than all other candidates in at least one objective) is the final result of the experiment. )

Francon fails to clearly describe comparing the scores to a threshold, i.e.: wherein the selecting involves ruling out those of the one or more candidate changes that have multi-objective scores that are worse compared to a threshold multi-objective score. (bold emphasis added)
Bernier however, in analogous art of business optimization and suggestions, teaches: wherein the selecting involves ruling out those of the one or more candidate changes that have multi-objective scores that are worse compared to a threshold multi-objective score. (bold emphasis added) (c.9:29-50: “In some implementations, suggestions with a score above a predetermined threshold, suggestions within a first quartile of scores, and/or other groups of suggestions may be provided the worker.”) 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Francon’s system and method(s) for selecting candidate solutions/recommendations based on objective optimization as described above, to include selecting the changes/recommendations based on objective scores compared to a threshold score in view of Bernier with the motivation to select optimal strategies that enhance company goals (Bernier: c.1:39-51: “and by using Suggestions provided by the system to more effectively meet their performance goals.”; c.1:59-c.2:20; c.9:29-50; ) (see MPEP 2143 G).
	Furthermore, it would have been obvious to combine the teachings of Francon and Bernier in the same field of optimized suggestions and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Francon [0058] describing evaluation and selection of the “fittest” candidates and Bernier (c.7:10-17) describing optimization of business strategy and workflow to maximize various goals/objectives and (c. 13:21-38) use of genetic algorithms to determine suggestions, the results of the combination were predictable (MPEP 2143 A).


Claims 9 and 20,
Francon fails to clearly articulate using a scoring function to evaluate the candidates, i.e.: wherein the multi-objective scores of the one or more candidate changes are determined using a scoring function, wherein the scoring function is a non-linear function.  
Bernier however, in analogous art of business optimization and suggestions, teaches: wherein the multi-objective scores of the one or more candidate changes are determined using a scoring function, wherein the scoring function is a non-linear function.   (c.12:11-30: “The Suggestion determination module may determine an overall score for a Suggestion. For example, the Suggestion determination module may determine an overall score by combining the scores of one or more factors related to the Suggestion. The Suggestion determination module may deter mine an overall score by using linear and/or non-linear functional forms for the one or more factors.”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Francon’s system and method(s) for selecting candidate solutions/recommendations based on objective optimization as described above, to include selecting the changes/recommendations based on objective scores compared to a threshold score in view of Bernier with the motivation to select optimal strategies that enhance company goals (Bernier: c.1:39-51: “and by using Suggestions provided by the system to more effectively meet their performance goals.”; c.1:59-c.2:20; c.9:29-50; ) (see MPEP 2143 G).
	Furthermore, it would have been obvious to combine the teachings of Francon and Bernier in the same field of optimized suggestions and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Francon ([0011]; [0027]: nonlinear programming solution mechanisms) describing the use of various modeling types and ([0007], [0009]) optimization domains often having variables and outcomes with non-linear relationships and Bernier (c.7:10-17) describing optimization of business strategy and workflow to maximize various goals/objectives and (c. 13:21-38) use of genetic algorithms to determine suggestions, the results of the combination were predictable (MPEP 2143 A).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US20150206055A1 describing methods for recommending changes to variables of a data set to impact a desired outcome of the data set
US20050096950 describing search algorithms for creating and evaluating strategies to maximize objectives
US20020169658A1: describing a system and method for modeling and analyzing strategic business decisions using a genetic algorithm 
Almohri, Haidar, Ratna Babu Chinnam, and Mark Colosimo. "Data-Driven Analytics for Benchmarking and Optimizing Retail Store Performance." arXiv preprint arXiv:1806.05563 (2018).: describing data driven analytics for optimizing retail store performance based on multi-objective optimization and genetic algorithms to provide KPI recommendations 
P. Ongsulee, V. Chotchaung, E. Bamrungsi and T. Rodcheewit, "Big Data, Predictive Analytics and Machine Learning," 2018 16th International Conference on ICT and Knowledge Engineering (ICT&KE), 2018, pp. 1-6, doi: 10.1109/ICTKE.2018.8612393.: describing the use of machine learning for predictive analytics 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHELBY A TURNER/            Primary Examiner, Art Unit 3624                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Scratchpad GUI for facilitating a user's exploration of AI proposed solutions generated by the ESP process and system of FIG. 1, to the problem of allocating resources to different marketing channels. In FIG. 2a , screen 10A provides the user with parameters for defining the context (C) within which they wish to investigate proposed solutions to the problem”
        2 “For example, slider 260 can be adjusted by the user to change the percentage contribution assigned to revenue and the percentage contribution assigned to margin.”
        3 “and to vary the Prescriptor focus between minimizing number of COVID cases and minimizing the number of NPIs via a selection mechanism, e.g., slider 475.”